DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 6/9/2022, is acknowledged.  Claim 1 is amended; Claims 3, 6, 7, and 9 are canceled. Claims 1, 3, and 10-12 are currently pending.
	The rejections under 35 U.S.C. 112(a) and (b) are withdrawn in view of Applicant’s amendments to the claims.
Allowable Subject Matter
Claims 1, 3, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a method of making a steel material with a composition as recited in Claim 1, the method comprising steps of melting, forming, heat treating, cooling, and tempering with the process parameters as recited in the claim and resulting in a material composed of martensite, at most 1 vol% delta ferrite, at most 8 vol% tempered austenite, and free of primary hard phases based on Nb, Ta, Ti, or V.  Closest prior art Hashizume and Tateyama fail to teach a method comprising each of the claimed steps and resulting in the claimed microstructure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735